                                                 District of Massachusetts




                            Defendant




(name of person to be arrested)




                                                                              Issuing officer’s signature



                                                                                Printed name and title




                                        (date)                                                 (date)
  (city and state)



                                                                             Arresting officer’s signature



                                                                                Printed name and title
     (Not for Public Disclosure)




(name, relation, address, phone number)




                                          (if applicable)




                    (if applicable)
